Fowler, J.
(on motion for rehearing). The appellants on motion for rehearing contend that the statements in the opinion that, (1) the negligence of Wilke, the driver of the Hoffer automobile, is immaterial, and (2) that Clark v. Chi*6cago, M., St. P. & P. R. Co. 214 Wis. 295, 252 N. W. 685, so rules, are erroneous.
(2) We acknowledge that we were in error in saying that the Clark Cace rules the instant one upon the point of immateriality of Wilke’s negligence. While the factual situations of the two cases are in many respects parallel, the statutes respecting recovery of money paid on awards of the industrial commission at the times involved in the cases are so different and such factual difference exists that the reasons on which the ruling of immateriality rested in the former case are not applicable here. This tub must stand on its own bottom.
(1) The movants contend that the comparative-negligence statute requires that the recovery herein be reduced by ten per cent because the jury found Wilke’s causative negligence was ten per cent as compared to the truck driver’s ninety per cent.
The statutes quoted in the opinion give an “independent action” to the plaintiff to recover the money paid by it into the state treasury. They say the money so paid may be recovered from a third-party tort-feasor. So- saying carries the implication that all of it shall be recovered, independent of the amount recoverable by the beneficiaries under the death-by-wrongful-act statute. A priori he may recover it all.
We consider that he may recover it all follows because the language of the comparative-negligence statute does not cover this case. The statute, sec. 331.045, merely provides that “contributory negligence shall not bar recovery in an action by any person or his legal representative to recover damages for negligence resulting in death or in injury to person or property, if such negligence was not as great as the negligence of the person against whom recovery is sought, but any damages allowed shall be diminished by the jury in the proportion to the amount of negligence attributable to the person recovering.”
The statute only covers actions to- recover for negligence for “injury to person or property.” Injury to whose per*7son — whose property? Injury'to the person of the plaintiff or the property of the plaintiff — or to the person or property of the deceased person, or pecuniary injury to- his beneficiaries. The insurance company’s “person” manifestly was not injured. It is in the broad sense a person but it is not a natural person and not subject to “personal” injury. Nor was any of its property injured. The plaintiff is entitled to recover so much of the award as Hoffer might have recovered had he-paid it. But were Hoffer the plaintiff he would not be entitled to recover for injury to- his person for he sustained no personal injury. His automobile was injured and were he suing for injury to that the contributory negligence of the driver of his car would operate to .reduce his recovery by ten per cent under the comparative-negligence statute. But injury to' property is not here involved. The comparative-negligence statute does not by its terms purport to constitute a partial defense against recovery of money paid by Hoffer which another statute provides Hoffer must pay, and which another statute provides Shafton must reimburse Hoffer.
The statute says this action is independent of the action in behalf of the beneficiaries. It is another and á different sort of an action. The recovery is in addition to' that in the other action. Verhelst Construction Co. v. Galles, 204 Wis. 96, 235 N. W. 556. The one is to. recover for personal injuries negligently inflicted, or property negligently injured, the other for recovery of a specific sum of money made recoverable by statute. True, a basic factual situation is common to both, but the one action is in tort and the other on contract or quasi contract.
•. The above seems sufficient to cover the issue raised on the motion for rehearing.
By the Court. — The motion for rehearing is denied without costs.